UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-7100



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CHARLIE PATTERSON TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:99-cr-00099-REP-l)


Submitted:   August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlie Patterson Taylor, Appellant Pro Se. Michael Arlen Jagels,
Special Assistant United States Attorney, Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charlie Patterson Taylor appeals the district court’s

order denying his motion for reduction of sentence, 18 U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008).   We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court. United States v. Taylor, No.

3:99-cr-00099-REP-l (E.D. Va. filed June 18, 2008 and entered

June 19, 2008).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 2